Exhibit 10.39

TERMINATION AGREEMENT

This Termination Agreement (this “Termination Agreement”) is made as of
February 14, 2013, by Bain Capital Integral Investors, LLC, Bain Capital Fund
IX, LLC, BCIP Associates-G and BCIP TCV, LLC (collectively, the “Stockholders”).

WHEREAS, Burlington Coat Factory Holdings, Inc., the Stockholders and certain
other investors and managers are parties to that certain Stockholders Agreement,
dated as of April 13, 2006 (the “Agreement”);

WHEREAS, the Stockholders constitute “Majority Investors” as such term is
defined in the Agreement; and

WHEREAS, the Stockholders desire to terminate the Agreement in accordance with
Section 10.2 of the Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

1. Termination and Release. The Stockholders hereby agree that the Agreement
shall be automatically terminated effective immediately and no party shall have
any further liability or obligation to any other party relating to or arising
out of the Agreement, the transactions contemplated by the Agreement, or in
respect of any other document or theory of law or equity or in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, whether at law or equity, in contract, in tort or otherwise.

2. Conflicts. In the event of a conflict between the terms and provisions of
this Termination Agreement and the terms and provisions of the Agreement, the
terms and provisions of this Termination Agreement shall govern.

3. Governing Law. This Termination Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

4. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original and all of which when taken together will
constitute one and the same instrument.

*        *        *        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date first above written.

 

BAIN CAPITAL INTEGRAL INVESTORS, LLC By:   BAIN CAPITAL INVESTORS, LLC   its
administrative member By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director BAIN CAPITAL FUND IX, LLC
By:   BAIN CAPITAL FUND IX, L.P.   its sole member By:   BAIN CAPITAL PARTNERS
IX, L.P.   its general partner By:   BAIN CAPITAL INVESTORS, LLC   its general
partner By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director BCIP ASSOCIATES-G By:   BAIN
CAPITAL INVESTORS, LLC   its administrative partner By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director BCIP TCV, LLC By:   BAIN
CAPITAL INVESTORS, LLC   its administrative member By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director

SIGNATURE PAGE TO TERMINATION AGREEMENT (STOCKHOLDERS AGREEMENT)



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BURLINGTON COAT FACTORY HOLDINGS, INC. By:  

/s/ Robert LaPenta

Name:   Robert LaPenta Title:   Vice President and Treasurer

SIGNATURE PAGE TO TERMINATION AGREEMENT (STOCKHOLDERS AGREEMENT)